Citation Nr: 0603455	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of an injury to the right great toe 
with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right knee injury with 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
April 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March and May 2002 rating decisions 
that denied the benefits sought on appeal.  The veteran filed 
a notice of disagreement (NOD) in May 2002, and the RO issued 
a statement of the case (SOC) in November 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2003.

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.   During the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day abeyance period within which to submit additional 
evidence.  In November 2003, the veteran submitted, along 
with a waiver of RO jurisdiction, both VA and private 
treatment records.  

In April 2004, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of the claims on appeal 
(as reflected in a September 2005 supplemental SOC), and 
returned these matters to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  The veteran's residuals of an injury to the right great 
toe with degenerative changes consist of decreased range of 
motion of the right metatarsals on both flexion and 
extension; pain to palpation and painful motion, stiffness, 
weakness, instability and tenderness of the right first 
metatarsophalangeal (MTP) joint; and great right toe 
propulsion problems that limit his standing and walking.  
These symptoms appear consistent with moderately severe 
overall foot impairment.

3.  Residuals of right knee injury consist of laxity of the 
anterior cruciate ligament and a medical meniscus tear, with 
no more than slight overall instability; the veteran 
subjectively complains of occasional "giving away" of the 
knee.  

4. Also as a residual of right knee injury, the veteran has 
arthritis in the right knee, substantiated by x-ray, and 
complaints of painful motion.  


CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 20 percent, but no higher, rating for 
residuals of an injury to the right great toe with 
degenerative changes are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5283, 5284 
(2005).  

2.  The criteria for a rating in excess of 10 percent for 
instability as a residual of right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 
5257 (2005).

3.  Affording the veteran the benefit of the doubt, the 
criteria for a separate, 10 percent, but no higher, rating 
for arthritis of the right knee, as a residual of right knee 
injury, with painful motion, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5003 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the May 2002 rating decision, the November 2002 SOC, 
the September 2005 SSOC, the RO's letters of April 2003 and 
April 2004, the RO notified the veteran and his then-
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.

The Board also finds that the notice letters of April 2003 
and April 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence, and invited the veteran to 
submit any additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all four content of notice requirements have been met 
in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the May 2002 
rating decision on appeal.  However, the Board finds that the 
lack of full, pre- adjudication notice in this case does not, 
in any way, prejudice the veteran.  In this regard, the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, in the November 2002 SOC and the Septemer 
2005 SSOC, the RO notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to these claims.  Moreover, 
its April 2003 letter, the RO notified the veteran of 
evidence that had been received, and explained what was 
needed to enable VA to obtain any additional pertinent 
evidence.  The April 2004 letter specifically sought the 
veteran's authorization for the release of private medical 
records.  After each, the veteran and his then-representative 
were afforded the opportunity.  Thereafter, the RO 
adjudicated the claim on the basis of additional private and 
VA medical evidence received, as reflected in the November 
2005 SSOC.  

The Board finds that all necessary development of each claim 
on appeal has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
As a result of such efforts, pertinent VA and private medical 
treatment records have been associated with the claims file.  
The veteran also has undergone appropriate VA examinations, 
the reports of which are of record, along with the transcript 
of his Board hearing.  Significantly, neither the veteran nor 
his attorney has identified, and the record does not 
otherwise indicate, additional, existing evidence pertinent 
to either claim on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

In view of the Board's favorable disposition of the claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the matters on appeal have 
been accomplished.

II.  Background

A July 2001 treatment record from M.R. Pollack, M.D., 
reflects that the veteran complained of pain into the right 
knee and foot.  He also complained of right knee pain that 
was made worse with activity and symptoms of mild giving 
away.  There was no true history of locking.  Orthopedic 
examination of the veteran's right knee revealed tenderness 
to palpation about the medial joint line.  Positive 
Steinman's examination.  McMurray's was equivocal.  The knee 
was grossly stable to anterior and posterior drawer, varus 
and valgus stress, Lachman's and pivot shift.  X-rays of the 
knee were negative for fracture or dislocation.  The 
impression was internal derangement of the right knee.  
Orthopedic examination of the right foot revealed tenderness 
to palpation at the first MTP joint.  There was restricted 
range of motion.  Dorsiflexion was approximately 5 degrees 
and plantar flexion was approximately 20 degrees.  The 
impression was hallux rigidus and degenerative arthritis of 
the right first MTP joint.  The plan included a metatarsal 
bar to the foot, rigid bottom shoes, hinged knee brace and 
physical therapy.  X-rays of the right foot revealed advanced 
degenerative arthritis at the first MTP joints.

An August 2001 MRI of the right knee reflected an impression 
of joint effusion and strain and small partial tear involving 
the anterior cruciate ligament.

A September 2001 VA clinic record reflects that the veteran 
rated his right foot pain at 7 on a scale of 0 to 10.  On 
physical examination, the veteran's pulses were 4/4, strength 
was 5/5 and deep tendon reflexes were +2/4 and equal 
bilaterally.  His gait was compromised secondary to 
musculoskeletal condition of the right lower extremity.  
Coordination was intact.  Musculoskeletal examination 
revealed significant decreased range of motion of the right 
metatarsals both to flexion and extension with chronic pain 
to palpation and non-palpation.  No edematous changes.  Right 
knee was also limited with range of motion and pain.  
Questionable draw sign.  Mild edematous changes noted. 

A March 2002 VA outpatient record reflects that the veteran 
had decreased dorsiflexion severely of his right large toe 
and some slight decreased plantar flexion as well with 
hypertrophy of the MTP joint area.  

A March 2002 VA examination report reflects that the veteran 
stated he injured his right great toe in service and had been 
left with reduced motion and pain and he was unable to run 
without pain.  The veteran stated he also tore his anterior 
cruciate ligament (ACL) of the right knee.  He had pain and 
giving away of the knee.  Physical examination of the toe 
showed range of motion (ROM) to be 10 degrees of dorsiflexion 
and 30 degrees of plantar flexion.  There was no instability 
or swelling of the MTP joint.  There was arthritic spurring 
of the MTP joint.  The veteran was unable to toe rise or 
squat on this foot.  The diagnosis was degenerative arthritis 
of the metacarpophalangeal joint, large toe, right foot.  ROM 
of the right knee was record as to 140 degrees on flexion, 
and to 0 degrees on extension, as compared to ROM of the left 
knee of 145 degrees on flexion and to 0 degrees on extension.  
Examination revealed tenderness of the articular surface of 
the medial femoral condyle and the lateral rim of the condyle 
with palpable arthritic spurring.  He had increase in 
anterior drawer sign of the knee.  There was subpatellar 
crepitus with pain on compression of the patella and on 
patellar grinding and he had tenderness to palpation of 
articular surfaces on the medial and lateral aspect of the 
patella.  The diagnoses were laxity of the anterior cruciate 
ligament, degenerative arthritis of the knee and 
chondromalacia patella of the knee.  

In his June 2002 NOD, the veteran asserted that he was 
entitled to a higher rating under 38 C.F.R. § 5283 for his 
right foot disability, and that his right knee injury was 
causing exacerbated pain that left him incapacitated to 
function properly.  
  
During the September 2003 Board hearing, the veteran 
testified that he was having right great toe propulsion 
problems due to pain and swelling that had progressively 
become worse.  He stated that his right toe was lightly rigid 
and that he essentially could not wiggle it.  The veteran 
also testified that his right knee was weaker and fatigued 
easier.  He wore knee braces prescribed by Dr. Pollack due to 
instability as his knee gave out and he had fallen.  He also 
stated that he had swelling, pain and tenderness that had 
become progressively worse.  

An October 2003 VA outpatient record reflects that the 
veteran had full range of motion of the right knee.  On 
examination, he had tenderness on palpation of the medial and 
collateral ligaments, as well as tenderness with palpation of 
the medial meniscus.  An addendum noted that the veteran may 
have possible fall in arch due to trauma.  

In an October 2003 medical record, Dr. Pollak noted that the 
veteran complained of pain into his right knee as well as 
into his right foot that was made worse with activity.  The 
veteran described intermittent symptoms of giving way into 
his right knee and difficulty with ambulation of his right 
foot.  On examination, the right knee revealed tenderness to 
palpation along the medial facet of the patella.  There was 
pain with patello-femoral compression.  There was tightness 
in the lateral retinaculum and pain with patello-femoral 
compression.  The joint line area was tende to palpation in 
the posterior medial corner.  The examiner noted a mildly 
positive Steinman's examination and that McMurray's was 
negative.  The ligaments were grossly stable.  The right foot 
revealed stiffness and findings consistent with a hallux 
rigidus at the first MTP joint.  There was some mild 
tightness of the plantar fascia and tenderness noted there.  
X-rays of the right foot showed degenerative changes with 
early callus formation into the right foot and right knee x-
rays revealed lateral tilting of the patella.  The 
impressions were maltracking of the patella, chondromalacia, 
internal derangement of the right knee; and hallus rigidus of 
the right toeand callus formation of the right foot.  The 
veteran was placed into a hinged knee brace and given a 
prescription for orthotics.  

On November 2004 VA knee examination, the veteran complained 
of constant pain in his right knee.  He reported that his 
knee gave way on occasion.  He also indicated that he had 
post activity pain, as well as pain on standing after long 
epriods of time and tenderness in the medial aspect of the 
right knee.  Physical examination revealed that the veteran 
had good heal and toe rising and had full squatting 
capability without pain.  There was no fluid or instability 
in the knee joint.  There was tenderness in the medial and 
anteromedial aspect of the joint line of the right knee.  
There was no pain on lateral stressing and no subpatellar 
crepitus.  There was mild pain on palpation of the medial and 
lateral aspect of the patellar articular surface.  There was 
no subluxation of the patella.  Range of motion was to 140 
degrees on flexion, and to 0 degrees on extension, without 
pain.  Repeated motion did not cause pain or decrease range 
of motion.  The diagnosis was tear in the medial meniscus.  
The examiner commented that the veteran was able to do the 
activities of daily living and did not use any medical aids.  
He also noted that the veteran had acute episodes of pain in 
his knee which were debilitating when they occurred after 
certain types of activity, but not on a regular basis.  

A December 2004 VA examination report reflects the veteran's 
complaints of stiffness and aching pain which was constant in 
the right first metatarsophalangeal joint of the right great 
toe.  Physical examination revealed that the veteran had no 
apparent abnormal weightbearing and no antalgic gait.  Deep 
tendon reflexes were +2/4, muscle strength +5/5 and equal.  
There was no evidence of any hallux vagus deformity, however, 
the veteran had prominent dorsal bunion on the right first 
MTP joint at approximately 10 to 15 degrees of dorsiflexion 
with inability to complete the toe standing on the right 
foot.  Range of motion of the first metatarsophalangeal 
joint, right foot, was restricted to approximately 25-30 
degrees on dorsiflexion and there was pain at 10-15 degrees 
on dorsiflexion, passively.  X-rays revealed significant 
narrowing of the joint space with dorsal osteophyte formation 
at the first metatarsal head right foot with also a flag sign 
indicating osteophyte formation at the dorsolateral aspect of 
the first metatarsal head.  There was evidence of painful 
motion and weakness and instability and tenderness to the 
right first metatarsophalangeal joint.   His functional 
limitations were with standing and walking.  The diagnoses 
were hallux limitus, right first metatarsophalangeal joint 
grade II or possibly III with post traumatic osteoarthritis 
seen; and torn anterior cruciate ligament and tear of the 
medial meniscus, right knee.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

A.  Residuals of right toe injury with degenerative changes

Here, the RO has evaluated the veteran's right toe disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5283 (2005) (which is indicative of impairment of 
the the metatarsal bones rated as arthritis).  See 38 C.F.R. 
§ 4.27.

Diagnostic Code 5003 provides that degenerative arthritis is 
evaluated  on the basis of limitation of motion for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Diagnostic Code 5283 provides a series of disability ratings 
based on malunion or nonunion of the tarsal or metatarsal 
bones. A 10 rating is assignable for moderate disability, a 
20 percent rating is assignable for moderately severe 
disability, and a 30 percent rating is assignable for severe 
disability.  A 40 percent rating is assignable for actual 
loss of use of the foot.  

As indicated above, the objective medical evidence reflects 
that the veterans right great toe has decreased range of 
motion of the right metatarsals, both on flexion and on 
extension, with chronic pain to palpation and painful motion, 
stiffness, painful motion, weakness, instability and 
tenderness to the right first MTP joint.  Also noted were x-
ray findings of significant narrowing of the joint space with 
dorsal osteophyte formation at the first metatarsal head 
right foot.  Subjectively, the veteran had right great toe 
propulsion problems due to pain and swelling that limited his 
standing and walking.  

Taking into into consideration the full range of symptoms 
shown, the Board finds that the veteran's service-connected 
right toes disability affects overall foot function, and, 
thus, is more appropriately evaluated, by analogy, as 
residuals of foot injury, under Diagnostic Code 5284.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"); and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology; any change in diagnostic 
code by a VA adjudicator must be specifically explained.).  
See also 38 C.F.R. § 4.20.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot disability.  Moderately severe foot 
disabilities are rated as 20 percent disabling, and a maximum 
rating of 30 percent is assigned for severe foot disability.  
A notation following this diagnostic code provides that a 40 
percent rating is to be assigned with actual loss of use of 
the foot. 

In this case, given the extent of degenerative joint disease 
in the veteran's right great toe, the resulting symptoms 
reflected in private and VA medical records, and the 
veteran's own statements, and affording him the benefit of 
the doubt, the Board finds that a 20 percent rating, for 
overall moderately severe impairment of the right foot, under 
Diagnostic Code 5284, is warranted.  The Board points out 
that the grant of a 20 percent rating for this disability 
appears consistent with the veteran's assertion, in his 2002 
NOD, that his condition should be rated as moderate severe.  
However, given his later assertions that the condition has 
progressively, the Board also has considered whether the 
criteria for any higher rating are met.  

In this regard, the Board notes that, although the 
functioning of the right foot is clearly limited, the Board 
emphasizes that the veteran does not utilize any walking aids 
or orthotics, as most recently noted on December 2004 
examination; that examiner also noted the veteran's own 
report that the foot condition does not really interfere with 
his activities of daily living, and that he has made 
adjustments on this job so as to keep from having to do any 
kind of prolonged walking, running, or standing.  Hence, the 
overall disability is not shown to be severe, so as to 
warrant the maximum 30 percent rating under either Diagnostic 
Code 5283 or 5284.  

Likewise, there is no medical finding or opinion that the 
veteran has actually lost the use of the right foot, so as to 
warrant the maximum 40 percent rating assignable under either 
Diagnostic Code 5284 (or, as previously rated, under 
Diagnostic Code 5283), even when functional loss due to pain 
and other factors is considered.  As indicated above, 
functional loss due to pain and weakness has already been 
considered in reaching the decision to assign the 20 percent 
rating in this case, and no higher rating is assignable on 
the basis of these symptoms.

The Board also points out that there is no basis for 
assignment of a separate rating, under Diagnostic Codes 5003, 
in light of the x-ray findings of degenerative changes in the 
veteran's right toe.  As indicated above, arthritis is 
evaluated on the basis of limitation of motion, and limited 
motion has already been taken into account in the assignment 
of the 30 percent rating for severe right foot injury under 
Diagnostic Code 5284.  Assignment of an additional rating 
under Diagnostic Code 5003 would, thus, constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2005).  

For all the foregoing reasons, the Board finds that a 20 
percent, but no higher  rating for the residuals of an injury 
to the right great toe with degenerative changes, is 
warranted.

B.	Residuals of right knee injury with degenerative 
arthritis

Historically, by an August 1999 rating decision, the RO 
granted service connection for residuals of a right knee 
injury, assigning a noncompensable rating under Diagnostic 
Code 5257.  Then, in a March 2002 rating decision, the RO 
recharacterized the veteran's right knee disability as 
residuals of a right knee injury with degenerative arthritis 
and, effective March 30, 2001, assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5010 (which is indicative of degenerative changes 
(arthritis) rated on the basis of other impairment of the 
knee).  See 38 C.F.R. §  4.27.

Here, the medical evidence reflects both historical findings 
and subjective complaints of right knee instability, and that 
right knee degenerative changes (established by x-ray), have 
been identified as among the residuals of right knee injury.  
In this regard, the Board points out that the General Counsel 
of VA has held that a veteran who has arthritis and 
instability in his knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257 for arthritis, resulting in 
limited or painful motion, and for instability, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for continuation of the veteran's current 10 percent 
rating for no more than slight instability as a residual of 
right knee injury, under Diagnostic Code 5257, and assignment 
of a separate, 10 percent rating for arthritis, as a residual 
of right knee injury, with painful motion.  

While Diagnostic Code 5257 is sometimes utilized for rating 
"other impairment" of the knee (for which there is no 
specific diagnostic code), that diagnostic code authorizes 
assignment of ratings for recurrent subluxation or lateral 
instability:  10 percent for slight disability, 20 percent 
for moderate disability, and 30 percent for severe 
disability.   

Historically, the veteran's medical records have documented, 
as residuals of right knee injury, laxity of the anterior 
cruciate ligament, maltracking of the patella, and tear of 
the medial meniscus.  Dr. Pollak's October 2003 record 
reflecting the veteran was place in a hinged knee brace is 
also indicative of instability.  The veteran also has 
subjectively complained of occasional buckling or "giving" 
away of the knee.  By contrast, Dr. Pollak's July 2001 
treatment record and October 2003 record indicate that the 
veteran's knee and ligaments were then grossly stable, and, 
on VA examination in November 2004, the examiner found no 
fluid or instability in the knee joint.  

Considering the collective evidence noted above-
particularly, the historical findings and the veteran's 
subjective complaints-and affording the veteran the benefit 
of the doubt, the Board finds that no more than slight 
overall instability of the knee is shown, which is consistent 
with the currently assigned 10 percent rating.  However, no 
higher rating under that diagnostic code is assignable, 
inasmuch as the medical evidence described above simply does 
not support a finding of at least moderate instability to 
warrant the next higher, 20 percent, rating under Diagnostic 
Code 5257.  In this regard, the Board points out that there 
is no objective evidence showing that the veteran has any 
dislocation, constant instability, or locking of the knee.  
It follows that the criteria for the maximum, 30 percent, 
rating under that diagnostic code are, likewise, not met.  .

Turning next to the question of the appropriate rating for 
the veteran's arthritis, the Board notes that, under 
Diagnostic Code 5110, traumatic arthritis is rated as 
degenerative arthritis, which, as indicated above, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260 and 5261).  Also as noted above, 
when, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a 0 percent rating. A 10 percent rating 
requires that flexion be limited to 45 degrees. A 20 percent 
rating requires that flexion be limited to 30 degrees. A 30 
percent rating requires that flexion be limited to 15 
degrees. 30 percent is the maximum rating available under DC 
5260.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a 0 percent rating. A 10 percent rating 
requires that extension be limited to 10 degrees. A 20 
percent rating requires that extension be limited to 15 
degrees. A 30 percent rating requires limitation of extension 
to 20 degrees. A 40 percent rating requires limitation of 
extension to 30 degrees. A 50 percent rating requires 
limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion). See 38 C.F.R. § 4.71, Plate II.

The objective evidence of record does not show that the 
veteran experiences muscle spasms, swelling or limited motion 
of the right knee due to pain.  In fact, the November 2004 VA 
examiner, the examiner specifically stated that the right 
knee range of motion was to 140 degrees on flexion, without 
pain and repeated motion did not cause pain or decreased 
range of motion. (normal flexion is to 140 degrees, per 38 
C.F.R. § 4,71, Plate II).  However, the veteran has 
consistently complained of constant pain in his right knee, 
and has noted that such pain is made worse with activity.  

Given the veteran's consistent complaints, and affording him 
the benefit of the doubt on the question of whether he 
actually experiences greater functional loss than shown 
objectively with repeated use, the Board finds that a 10 
percent rating, for arthritis with painful motion, is 
assignable pursuant to the provisions of Diagnostic Code 
5003.  As the veteran's right knee involves only a single 
major joint, only a 10 percent rating is assignable under 
that diagnostic code.  

The Board also points out that veteran has not specifically 
described flare-ups,and there is no indication whatsoever 
that, even with repeated use, the veteran's pain is so 
disabling as to meet the criteria for even the minimum 
compensable rating under Diagnostic Code 5260 or 5261.  
Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 4.71a, 
and DeLuca, provide no basis for assignment of the more than 
a 10 percent rating.  

As such, a 10 percent, but no higher, rating is assignable, 
under the provisions of Diagnostic Code 5003, for arthritis 
as a residual of right knee injury, with painful motion.  




ORDER

A 20 percent rating for the residuals of an injury to the 
right great toe with degenerative changes is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

A 10 percent rating for right knee instability as a residual 
of right knee injury is denied.  

A separate, 10 percent rating for right knee arthritis as a 
residual of right knee injury, with painful motion, is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


